United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: Peter Vanderpan				:
Application No. 13/986,760				:		Decision on Petition
Filing Date: June 3, 2013				:				
For: 	Method of Separating and Recombining	:
	the Water Molecule				:


This is a decision on the petition under 37 C.F.R. § 1.137(a) filed July 20, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

The Office issued a non-final Office action rejecting five claims on November 2, 2015.  Numerous improper amendments have been filed since that date.

An amendment was filed in response to a Notice of Non-Compliant Amendment (“NNCA”) on February 8, 2019.  The amendment is improper because it does not include a claim listing that includes all five claims.  The amendment is also improper because of an absence of claim status identifiers.

The Office issued a NNCA setting a two-month extendable period for reply on April 10, 2019.  The NNCA states,

Each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Note: the status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), (New), (Not entered), (Withdrawn) and (Withdrawn-currently amended).

An amendment was filed on May 9, 2019.  The amendment is improper for several reasons, which include the fact the claims in the amendment fail to include the required status identifiers. 
An extension the response to the April 10, 2019 NNCA was not obtained, and a proper reply to the NNCA was not timely filed.  As a result, the application became abandoned on June 11, 2019.  The Office issued a Notice of Abandonment on August 16, 2019.  The notice was returned to the Office undelivered on August 23, 2019.

Applicant filed a request for continued examination (“RCE”) and an improper amendment on September 24, 2020.  The RCE was improper because the application is abandoned, and prosecution of the application has not been closed, via issuance of a final Office action or otherwise.  A letter filed September 24, 2020, states applicant intended to file a continuation application.  However, a RCE is not the same as a continuation application.

The petition was filed on July 20, 2021.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition does not include item (1) set forth above.  Specifically, the petition does not include a proper amendment in response to the April 10, 2019 NNCA.  

Any renewed petition must include the required reply.  Questions concerning the format requirements for a proper amendment may be directed to the Office’s Pro Se Assistance Center at 1-866-767-3848.

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”3  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.
Any renewed petition filed in response to this decision should include the following information:

(1)	The reason(s) a proper reply was not timely filed in response to the April 10, 2019 NNCA;
(2)	The date applicant first discovered the application was abandoned and how the applicant discovered the abandonment;
(3)	If the petition was not promptly filed after applicant discovered the application was abandoned, a full explanation for the delay in the submission of the petition.

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  

A discussion of the unintentional standard can be found in subsections C through F of MPEP § 711.03(c)(II), which state,

C. Unintentional Delay

While the Office reserves the authority to require further information concerning the cause of abandonment and delay in filing a petition to revive, the Office relies upon the applicant’s duty of candor and good faith and accepts the statement that "the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional" without requiring further information in the vast majority of petitions under 37 CFR 1.137(a). This is because the applicant is obligated under 37 CFR 11.18 to inquire into the underlying facts and circumstances when a practitioner provides this statement to the Office. In addition, providing an inappropriate statement in a petition under 37 CFR 1.137(a) to revive an abandoned application may have an adverse effect when attempting to enforce any   patent resulting from the application. See Lumenyte Int’l Corp. v. Cable Lite Corp.,     Nos. 96-1011, 96-1077, 1996 U.S. App. LEXIS 16400, 1996 WL 383927 (Fed. Cir.    July 9, 1996)(unpublished)(patents held unenforceable due to a finding of inequitable conduct in submitting an inappropriate statement that the abandonment was unintentional).

The Office is almost always satisfied as to whether "the entire delay…was unintentional" on the basis of statement(s) by the applicant or representative explaining the cause of the delay (accompanied at most by copies of correspondence relevant to the period of delay).

The legislative history of Public Law 97-247, § 3, 96 Stat. 317 (1982), reveals that the purpose of the unintentional delay revival provision is to permit the Office to have discretion to revive abandoned applications in appropriate circumstances, but places a limit on this discretion stating that "[u]nder this section a petition accompanied by [the requisite fee] would not be granted where the abandonment or the failure to pay the fee for issuing the patent was intentional as opposed to being unintentional or unavoidable." H.R. Rep. No. 542, 97th Cong., 2d Sess. 6-7 (1982), reprinted in 1982 U.S.C.C.A.N. 770-71. A delay resulting from a deliberately chosen course of action on the part of the applicant is not an "unintentional" delay within the meaning of 37 CFR 1.137.

Where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:

(A) 	the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
(B) 	the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
(C) 	the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
(D)	the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
(E) 	the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

Likewise, a change in circumstances that occurred subsequent to the abandonment of an application does not render "unintentional" the delay resulting from a previous deliberate decision to permit an application to be abandoned. These matters simply confuse the question of whether there was a deliberate decision not to continue the prosecution of an application with why there was a deliberate decision not to continue the prosecution of an application….

D. Delay Until the Filing of a Grantable Petition

There are three periods to be considered during the evaluation of a petition under 37 CFR 1.137:

(A) 	the delay in reply that originally resulted in the abandonment;
(B)	the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C) 	the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application.

As discussed above, the abandonment of an application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137, where the applicant deliberately permits the application to become abandoned. See Application of G, 11 USPQ2d at 1380. Likewise, where the applicant deliberately chooses not to seek or persist in seeking the revival of an abandoned application, or where the applicant deliberately chooses to delay seeking the revival of an abandoned application, the resulting delay in seeking revival of the abandoned application cannot be considered as "unintentional" within the meaning of     37 CFR 1.137. An intentional delay resulting from a deliberate course of action chosen by the applicant is not affected by:

(A) 	the correctness of the applicant’s (or applicant’s representative’s) decision to abandon the application or not to seek or persist in seeking revival of the application;
(B) 	the correctness or propriety of a rejection, or other objection, requirement, or decision by the Office; or
(C) 	the discovery of new information or evidence, or other change in circumstances subsequent to the abandonment or decision not to seek or persist in seeking revival.

Obviously, delaying the revival of an abandoned application, by a deliberately chosen course of action, until the industry or a competitor shows an interest in the invention is the antithesis of an "unintentional" delay. An intentional abandonment of an application, or an intentional delay in seeking the revival of an abandoned application, precludes a finding of unavoidable or unintentional delay pursuant to 37 CFR 1.137. See Maldague, 10 USPQ2d at 1478….

Where a petition pursuant to 37 CFR 1.137 is not filed within 1 year of the date of abandonment of the application (note that abandonment takes place by operation of law, rather than by the mailing of a Notice of Abandonment), the Office may require:

(A) 	further information as to when the applicant (or the applicant’s representative) first became aware of the abandonment of the application; and
(B) 	a showing as to how the delay in discovering the abandoned status of the application occurred.

To avoid delay in the consideration of the merits of a petition under 37 CFR 1.137 in instances in which such petition was not filed within 1 year of the date of abandonment of the application, applicants should include:

(A) 	the date that the applicant first became aware of the abandonment of the application; and
(B) 	a showing as to how the delay in discovering the abandoned status of the application occurred.

Applicant’s failure to carry the burden of proof to establish that the "entire" delay was "unintentional" may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application.

E. Party Whose Delay Is Relevant

The question under 37 CFR 1.137 is whether the delay on the part of the party having the right or authority to reply to avoid abandonment (or not reply) was unintentional. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). When an applicant assigns the application to a third party (e.g., the inventor/applicant’s employer), and the third party decides not to file a reply to avoid abandonment, the applicant’s actions, inactions or intentions are irrelevant under 37 CFR 1.137, unless the third party has reassigned the application to the applicant prior to the due date for the reply. Id.

Likewise, where the applicant permits a third party (whether a partial assignee, licensee, or other party) to control the prosecution of an application, the third party’s decision whether or not to file a reply to avoid abandonment is binding on the applicant. See Winkler, 221 F. Supp. at 552, 138 USPQ at 667. Where an applicant enters an agreement with a third party for the third party to take control of the prosecution of an application, the applicant will be considered to have given the third party the right and authority to prosecute the application to avoid abandonment (or not prosecute), unless, by the express terms of the contract between applicant and the third party, the third party is conducting the prosecution of the application for the applicant solely in a fiduciary capacity. See Futures Technology Ltd. v. Quigg, 684 F. Supp. 430, 431, 7 USPQ2d 1588, 1589 (E.D. Va. 1988). Otherwise, the applicant will be considered to have given the third party unbridled discretion to prosecute (or not prosecute) the application to avoid abandonment, and will be bound by the actions or inactions of such third party.



F. Burden of Proof To Establish Unintentional Delay

37 CFR 1.137(b)(4) requires that a petition under 37 CFR 1.137 must be accompanied by a statement that the entire delay in providing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, but also provides that "[t]he Director may require additional information where there is a question whether the delay was unintentional." While the Office will generally require only the statement that the entire delay in providing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, the Office may require an applicant to carry the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 where there is a question whether the entire delay was unintentional. See Application of G,         11 USPQ2d at 1380.
 
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300; Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 1223.
        4 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.